This is an appeal by the American Mutual Liability Insurance Company, insurance carrier of Northeast Utility Contractors, Inc., from awards of the State Industrial Board which imposed upon it dependency awards made to the widow and minor children of Valdemar White, deceased workman, as well as from a dependency award to Susie White, his mother. The only question is whether Northeast Utility Contractors, Inc., or J. C. Rowland, Inc., was the employer of the deceased workman. The deceased was accidentally killed on October 17, 1932, being crushed between two automobiles on a ferry boat. He was en route with an automobile truck to transport a shipment from New Jersey to New York. The evidence establishes that the deceased was employed as a chauffeur by J. C. Rowland, Inc., until August 1, 1932. From that date until the day of his death he was employed by the Northeast Utility Contractors, Inc., as chauffeur. The Northeast Utility Contractors, Inc., in its report of injury designated the deceased as its employee. He was paid his salary by that concern from August 1, 1932. There is evidence to sustain the finding of the State Industrial Board that deceased was the employee of the Northeast Utility Contractors, Inc. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.